Citation Nr: 1748329	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  09-35 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.  
 
This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 

By way of procedural history, in the November 2008 rating decision, the RO denied the Veteran, in pertinent part, service connection for PTSD.  The Veteran submitted a notice of disagreement in December 2008.  In response to an August 2009 statement of the case, the Veteran perfected his appeal in August 2009.

The case came before the Board in February 2013 and February 2016 and the claim was expanded to encompass all diagnosed psychiatric disorders.  In addition, it was remanded for additional development.  As discussed below, the Board finds that some of the requested actions were not sufficiently completed and further development is needed.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder, to include PTSD.  

Pursuant to the February 2016 remand, the Veteran was afforded a VA PTSD examination in June 2017.  The Veteran was diagnosed with PTSD and Tobacco Use Disorder.  The Veteran reported a significant history of childhood trauma and believed that his PTSD symptoms originated from the abuse.  He further stated that joining the military "made it a lot worse."  The Veteran reported that his "PTSD spiraled out of control" and that he self-medicated with alcohol and drugs, but eventually went into a 2-week day treatment program for substance abuse and PTSD.  

The examiner indicated that the Veteran reported two stressors that met the criteria for a diagnosis of PTSD.  The Veteran stated that the first stressor occurred during an escape and evasion exercise in boot camp at Camp Pendleton in which he was "captured as a POW" and "was blindfolded and tied up."  He stated that he managed to slip off part of the blindfold and "bolted" from the group.  As he was running, he indicated that he could "hear gunfire behind me.  I turned around to see, to see if they were getting close to killing me. When I turned back around, there was no more ground to run on.  I had jumped off a cliff, landed on my head."  He maintains he was "probably unconscious" and "was medevacked out to the hospital at Camp Pendleton for 3 or 4 days..." 

In regards to the second stressor, the Veteran stated that he served "three or four weeks in Pnom Penh, Cambodia to "evacuate" Americans and South Vietnamese "who had permission to leave...like spies, who had real high clearance."  He stated that he was not under fire, but "it was riot control" which occurred during the evacuations.  "They all wanted to get out, and our job was to let only passes with passes out, and keep everyone else out of there...You know that everyone that couldn't get out would be dead in 24 hours.  It was a wholesale slaughter after we left."  

The examiner opined that based on the Veteran's own representation (as there was no corroborating contemporaneous documentation), and the fact that childhood trauma often results in PTSD and "predisposes the individual to developing PTSD from subsequent traumatic experiences", it was more likely than not that the Veteran had PTSD prior to his military service.  Similarly, the examiner stated that based on the Veteran's substance abuse history, it was more likely than not that substance abuse was also evident from his adolescence.

In addition, the examiner opined that based on the Veteran's narrative, it was more likely than not that his PTSD was aggravated by his military service.  Notwithstanding his opinion, the examiner indicated that there was no documentation found to confirm the Veteran's reported stressors, and he further expressed concern of the inclusion of "malingering" in the Veteran's prior active problems list.

Based on the Veteran's statements regarding being injured during boot camp and receiving treatment at Camp Pendleton Naval Hospital and serving in Pnom Penh, Cambodia, further development is required to determine the validity of his reported stressors.

Moreover, the Board notes that a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b) (2017).  

When no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.

A review of the service treatment records (STRs) indicate that there were no psychiatric disorders, including PTSD, "noted" on the April 1974 enlistment examination.  As such, a supplemental medical opinion is needed to determine if there is clear and unmistakable evidence that the Veteran's PTSD existed prior to service and was not aggravated by active duty. 

Finally, pursuant to the 2016 remand, the VA examiner was asked to determine whether any psychiatric disorders diagnosed from May 2008 to the present, other than PTSD, existed prior to the Veteran's active duty service or was aggravated by service, or was otherwise related to service.  The examiner, however, failed to address this issue.

As such, the supplement medical opinion will also need to address the etiology of any psychiatric disorders diagnosed from May 2008, and if they are related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from January 2016 to the present.

2.  Send a request to the JSRRC and/or other appropriate repository in an effort to substantiate the Veteran's claimed service in Pnom Penh, Cambodia. 

In doing so, please respond to the following:

(a) Determine whether the Veteran conducted missions or served as riot control in Pnom Penh, Cambodia from July 1974 - July 1977. 

(b) Request unit histories, daily logs, and any other relevant information from the Veteran's company during the relevant time period.

(c) Each requested entity should be provided with any necessary documentation, to include any relevant service records and any details of his work as a rifleman detailing any duties that may have required him to be in the Pnom Penh, Cambodia, or placed him on or near the perimeters. 

Any response received should be documented in the claims file, and any recommended follow-up action undertaken.

2.  Contact the NPRC or other appropriate custodian and make every effort to obtain any outstanding service treatment records from July 1974 to July 1977 at the Camp Pendelton Naval Hospital for treatment of a head injury.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the VBMS file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After completing the foregoing development and obtaining any additional outstanding relevant evidence, forward the Veteran's claims file, to include a copy of this remand, to the June 2017 VA PTSD examiner, if he is unavailable, from another suitably qualified clinician, for the purpose of obtaining a medical opinion addendum.  

The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

After reviewing the claims file again, the examiner is asked to answer the following:

(a) Provide an opinion whether any psychiatric disorder diagnosed from May 2008 to the present, other than PTSD, clearly and unmistakably existed prior to service entrance.  Please address all diagnosed psychiatric disorders of record, to include anxiety disorder, dysthymia, and polysubstance dependence.

(b) If the examiner determines that any psychiatric disorder diagnosed from May 2008 to the present did exist prior to service, was it also, clearly and unmistakably, NOT aggravated (permanently worsened) by service.  

(c) If the examiner determines that any psychiatric disorder diagnosed from May 2008 to the present did not exist prior to service, provide an opinion as to whether any psychiatric disorder diagnosed from May 2008 to the present is at least likely as not had its onset during service or is otherwise related to service.  

If the above additional development verifies the alleged PTSD stressor(s) and a diagnosis of PTSD is confirmed due to the verified stressor(s), the examiner is asked to answer the following:

(d) Provide an opinion whether PTSD clearly and unmistakably existed prior to the service entrance, regardless of the cause. 

(e) If the examiner determines that PTSD did exist prior to service, was it also, clearly and unmistakably, NOT aggravated (permanently worsened) by service.

(f) If the examiner determines that PTSD did not exist prior to service, the examiner must provide an opinion as to whether any currently or previously diagnosed PTSD is at least likely or not related to the Veteran's active duty service.

A complete rationale for all proffered opinions must be provided.  

If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for this VA examination, without good cause, may have adverse consequences on his pending claim.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




